
	
		III
		112th CONGRESS
		1st Session
		S. RES. 97
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mr. Casey (for himself
			 and Mr. Burr) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Affirming the importance of exercise and
		  physical activity as key components of a healthy lifestyle, including in
		  combating obesity, reducing chronic disease, and lowering health care
		  costs.
	
	
		Whereas data from the Centers for Disease Control and
			 Prevention indicate that poor diet and physical inactivity cause over 400,000
			 deaths each year;
		Whereas data from the Department of Health and Human
			 Services estimate that 68 percent of adults and 16.9 percent of children of the
			 United States are obese or overweight;
		Whereas obesity is associated with more than 30 medical
			 conditions, including cancer, diabetes, heart disease, and hypertension;
		Whereas research has clearly demonstrated that increased
			 physical activity can play a direct role in reducing the incidence of chronic
			 diseases, including heart disease and diabetes;
		Whereas, given the most recent trends in obesity, 1 in 3
			 children born in the United States in 2000 is expected to develop diabetes over
			 the course of his or her lifetime;
		Whereas research has estimated that moderate aerobic
			 exercise lowers the adult risk for type 2 diabetes by 58 percent, heart disease
			 by 45 percent, colon cancer by up to 50 percent, and breast cancer by up to 30
			 percent;
		Whereas average per capita health spending increased by 40
			 percent during calendar years 1997 through 2005, but the average per capita
			 spending for the 15 costliest conditions, all associated with obesity,
			 increased 55 percent during those calendar years;
		Whereas the potential savings in direct medical costs if
			 all inactive American adults engaged in regular physical activity could be as
			 high as $80,000,000,000;
		Whereas approximately half of the direct medical costs
			 associated with diseases that stem from obesity and inactivity are paid for by
			 the government and the taxpayers of the United States through federally funded
			 programs, such as Medicaid and Medicare;
		Whereas regular exercise combined with reduced caloric
			 intake has been shown to be most effective in reducing body mass;
		Whereas, even if an individual does not lose weight,
			 exercise may provide health benefits to that individual, including
			 psychological benefits such as lower rates of stress and anxiety, lower rates
			 of depression, higher self-esteem, and an improved body image; and
		Whereas new research shows that financial incentives can
			 be used to develop or foster good exercise habits: Now, therefore, be it
		
	
		That the Senate—
			(1)affirms the
			 importance of exercise and physical activity as key components of a healthy
			 lifestyle, including combating obesity, reducing chronic disease, and lowering
			 health care costs; and
			(2)encourages the
			 development of incentives, including responsible economic incentives, to
			 promote exercise and a more physically active and healthy United States.
			
